Motion Granted; Order filed August 9, 2022




                                        In The

                       Fourteenth Court of Appeals
                                    ____________
                                NO. 14-22-00390-CR
                                  ____________
                          RICHARD DOTSON, Appellant
                                           V.
                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 177th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1192825

                                       ORDER

      This appeal is related to an appeal previously filed in this court: No.14-09-
00213-CR, Richard Dotson v. The State of Texas. Appellant has filed a motion
requesting the record from the previous appeal be transferred into this appeal.

      The motion is granted. The clerk of this court is directed to file a copy of the
appellate record in appeal number 14-09-00213-CR into this appeal. Appellant’s
brief is due 30 days after the clerk of this court transfers the record.

                                    PER CURIAM

Panel consists of Chief Justices Christopher and Justices Wise and Hassan.